Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JP 8-188821) in view of Stoll (US 4,696,388).
Masahiro et al. best show in Figure 6 a roller scraper that removes attached substances from a surface of a roller B which is used in a high temperature environment of a furnace having a scraper main body A supported on a floor portion 6, a scraping claw 2 which scrapes the width of the roller and the scraping claw is placed against the roller so as to be in contact with a surface of the roller.  Not shown is an opening formed in the scraper main body A.  However, shown by Stoll is an opening best shown in Figure 2 in a main body portion 56, 58.  To have an opening in body portion A of Masahiro et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to reduce the amount of material used, reduce weight and provide shaped support for the scraper.
Re claim 2, the opening of Stoll anticipates the claimed broad range.
Re claims 3 and 4, the shown incline of Masahiro et al.’s scraper falls with the claimed range.
Response to Amendment
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art of scrapers would not look to a belt scraper such as Stoll’s to modify a roller scraper such as Masahiro et al.’s.  This is completely unconvincing as one skilled in the art of scrapers is not going to discount a feature of a belt scraper as being unsuitable merely because the scraper is going to be used on a roll.  It is understood that scrapers can and often are used without any modifications on both belts and rolls.  The claim merely requires an opening, there is nothing claimed that limits this hole in any way.  It could be an opening for a fastener, an attachment or merely from a molding process.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       08/29/2022